NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BENJAMIN LIGERI,                            )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-707
                                            )
INFINITY OF TAMPA and ASHLAND,              )
INC.,                                       )
                                            )
             Appellees.                     )
                                            )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Benjamin Ligeri, pro se.

Marie A. Borland and Christopher S. Branton
of Hill, Ward & Henderson, P.A., Tampa, for
Appellee Infiniti of Tampa.

Peter P. Murnaghan and Jill K. Schmidt
of Murnaghan & Ferguson, P.A., Tampa,
for Appellee Ashland Inc.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.